UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended December 31, 2007 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number Registrant, State of Incorporation, Address and Telephone Number I.R.S. Employer Identification No. 1-11255 AMERCO 88-0106815 (A Nevada Corporation) 1325 Airmotive Way, Ste. 100 Reno, Nevada 89502-3239 Telephone (775) 688-6300 Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, or a non-accelerated filer.See definition of an “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes £ No R Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes RNo £ 20,059,314 shares of AMERCO Common Stock, $0.25 par value, were outstanding at February 1, 2008. TABLE OF CONTENTS Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements a) Condensed Consolidated Balance Sheets as of December 2007(unaudited) and March 31, 2007 1 b) Condensed Consolidated Statementsof Operations for the Quartersended December 31, 2007and 2006(unaudited) 2 c) Condensed Consolidated Statementsof Operations for the Nine Months ended December 2007and 2006(unaudited) 3 d) Condensed Consolidated Statements of Cash Flows for the Nine Monthsended December 2007and 2006(unaudited) 4 e) Notes to Condensed Consolidated Financial Statements (unaudited) 5 - 32 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 – 50 Item 3. Quantitative and Qualitative Disclosures About Market Risk 50 – 51 Item 4. Controls and Procedures 51 – 52 PART II OTHER INFORMATION Item 1. Legal Proceedings 52 Item 1A. Risk Factors 52 - 53 Item 2. Unregistered Sales of Equity Securities andUse of Proceeds 53 Item 3. Defaults Upon Senior Securities 53 Item 4. Submission of Matters to a Vote of Security Holders 53 Item 5. Other Information 53 Item 6. Exhibits 54 PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements AMERCO AND CONSOLIDATED ENTITIES CONDENSED
